UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2172


In re: DENARD EDWARD CARRINGTON, a/k/a Bird,

                Petitioner.



                 On Petition for Writ of Mandamus.
             (3:09-cr-00160-JRS-1; 3:11-cv-00670-JRS)


Submitted:   December 20, 2012              Decided:   December 26, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Denard Edward Carrington, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Denard     Edward    Carrington     petitions     for    a    writ    of

mandamus, alleging that the district court has unduly delayed in

ruling on his 28 U.S.C.A. § 2255 (West Supp. 2012) motion.                       He

seeks an order from this court directing the district court to

act.   We find the present record does not reveal undue delay in

the district court.       Accordingly, we grant leave to proceed in

forma pauperis and deny the mandamus petition.               We dispense with

oral   argument     because    the    facts   and   legal    contentions        are

adequately    presented   in    the    materials    before   this       court   and

argument would not aid the decisional process.




                                                              PETITION DENIED




                                        2